UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6535



DONELL J. BLOUNT, SR.,

                                            Plaintiff - Appellant,

          versus


DOCTOR WILLIAMS; D. YATES, R.N.; P. ADAMS,
L.P.N.; C. MORE, L.P.N.; V. PHIPPS; LIEUTENANT
MULLINS;   SERGEANT   DAY;  LIEUTENANT    ROSE;
CORPORAL MCCLEAN; CORPORAL FIELDS; R. MULLINS;
CORPORAL LYALL; CORPORAL BAKER; LIEUTENANT
TURNER; J. ARMENTROUT; SERGEANT TATE; CORPORAL
LAWSON;   CORPORAL   BOYD;    CORPORAL   JEREMY
FLEMING;     CORRECTIONS     OFFICER     SMITH;
CORRECTIONS OFFICER RATLIFF; SERGEANT O’QUINN;
OFFICER   FOSTER;   OFFICER    PENNINGTON;   J.
FLEMING; LIEUTENANT S. MULLINS; S. BOYD; M.
MCCLELLAN,

                                           Defendants - Appellees,

           and


CORPORAL OWENS; CORPORAL TOMKINS; CORPORAL
KENNEDY; CORPORAL LEE; SERGEANT MULLINS;
WARDEN T. RAY; DOCTOR BAILEY, Dentist; Y.
TAYLOR; R. N. ROBERTS; CORPORAL EDWARD;
CORPORAL TAYLOR; CORPORAL BUCHANAN; SERGEANT
PHILLIPS;   CORPORAL   GREG  BOYD;   CORPORAL
LAMBERT; GENE M. JOHNSON; JANE DOE; JOHN DOE,

                                                       Defendants.
                                No. 07-6777



DONELL J. BLOUNT, SR.,

                                                  Plaintiff - Appellant,

     versus


GENTRY,    Correctional   Officer;     SEXTON,
Correctional Officer; DOCTOR WILLIAMS; V.
PHIPPS, Nurse; T. RAY, Warden; LARRY HUFFMAN,
Regional Director; JOHN DOE; NURSE MULLINS;
YATES, Registered Nurse; FLEMING; ANDERSON,
Correctional   Officer;   COX,   Correctional
Officer; RASNICK, Correctional Officer; C/O
MULLINS; SERGEANT FLEMING; J. FLEMING,

                                                 Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:05-cv-00556-GEC; 7:06-cv-00312)


Submitted:    October 5, 2007                 Decided:   November 1, 2007


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donell J. Blount, Sr., Appellant Pro Se. Jim Harold Guynn, Jr.,
GUYNN, MEMMER & DILLON, PC, Roanoke, Virginia; Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.


                                   - 2 -
PER CURIAM:

          In these consolidated appeals, Donell J. Blount, Sr.,

appeals the district court’s orders denying relief on his 42 U.S.C.

§ 1983 (2000) complaints.   We have reviewed the records and find no

reversible error.     Accordingly, we affirm both orders for the

reasons stated by the district court.   See Blount v. Williams, No.

7:05-cv-00556-GEC (W.D. Va. filed Mar. 23, 2007 & entered Mar. 26,

2007); Blount v. Gentry, No. 7:06-cv-00312 (W.D. Va. filed May 2,

2007 & entered May 3, 2007).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 3 -